DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered. By this amendment, claims 9-14, 18, and 19 are amended, claim 20 is added, and claims 1, 9-15, and 18-20 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 10, 12, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally-filed specification fails to describe 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determine a current CPR pattern based on the signal representative of the physical parameter” in lines 9-10. However, the claim does not previously 
Regarding claim 9, it is unclear how the elements of claim 9 are incorporated or combined with the elements of claim 1 from which it depends. Claim 9 refers to selected “the updated CPR treatment protocol as the correlated one of the plurality of CPR treatment protocols”, referring back to claim 1’s “select an updated CPR treatment protocol from the plurality of CPR treatment protocols when the current CPR pattern is different from the current CPR treatment protocol.” However, it is unclear how the signal indicative of an administration of chest compressions, the number of administered chest compressions, and one or more characteristics of an administration of one or more chest compressions relate to the determination of if the current CPR pattern and protocol are for a secured airway or an unsecured airway. 
Claim 9 recites the limitation “a signal indicative of an administration of chest compressions” in line 2 and the limitation “monitor one or more characteristics of an administration of one or more chest compressions based on the signal indicative of the administration of chest compressions” in lines 4-6. It is unclear if the “administration of chest compressions” recited in line 2 is intended to be the same as the “administration of one or more chest compressions” recited in line 5. 
Claim 12 recites the limitation “the user interface is further configured to provide the output based on the selected another CPR treatment protocol” in lines 3-5. Claim 20 from which claim 12 depends recites “the user interface configured to provide an output based on the updated CPR treatment protocol” in lines 5-6. It is unclear from the claims if the output of claim 12 is intended to re-define the output of claim 20. Claim 20 requires that the output is based on the updated CPR treatment protocol, while claim 12 requires that the output is based on the selected another CPR treatment protocol. It is unknown how the same output can be based on different protocols. Furthermore, it is unclear how claims 12 and 20 can be simultaneously true.
Claim 14 recites the limitation “the controller is further configured to cause a user interface to output an indication” in lines 1-2. It is unclear from the claim if a user interface is intended to be part of the medical device or if the claim is requiring that the controller of the medical device somehow cause a separate device having a user interface to output an indication.
Claim 20 recites the limitation “the controller is further configured to receive a signal indicative of an administration of chest compressions” in lines 1-2. It is unclear if this is in addition to the requirement in claim 11 that “the controller is further configured to receive a signal indicative of an administration of chest compressions” or is intended to refer back to the indication recited in claim 11. Are 2 separate signals received that are indicative of an administration of chest compressions?
Allowable Subject Matter
Claims 1, 9-15, and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed August 17, 2021 have been fully considered and are considered moot in-part and non-persuasive in-part. Those arguments which are considered moot will not be answered herein, as the rejections to which they apply are no longer pending. Regarding the rejection of the claims under 35 USC 112, first paragraph, as lacking written description, the Applicant argues that original claims 6-8 mixed and matched features from the example methods of Figures 3-5 and, thus, it is permissible to mix and match elements in claims 1 and 9. This is not found persuasive because original claims 6-8 were never examined in the present application and their presence when originally-filed does not have any impact on the claims as currently pending.
Regarding the rejection of the claims under 35 USC 112, second paragraph, the Applicant argues that claim 1 is directed to an apparatus and not a method and, thus, the apparatus simply requires a controller that would be configured to perform each of the functions. However, as previously discussed, because there is no recitation of applying CPR or whether CPR is applied, it is unclear what is required by the claim and what the controller simply must be capable of. If no CPR has been applied, how must the controller be configured to “determine a current CPR patter,” as there would be no CPR pattern. Regarding the rejection of claim 9, Applicant’s arguments fail to offer any clarity regarding the previous rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792